16. Prevention, preparedness and consequence management of terrorism (2007-2013) (vote)
- Before the vote:
rapporteur. - (IT) Mr President, ladies and gentlemen, I will be brief. I deeply regret the decision to resort to urgent voting on the three framework programmes concerning the area of freedom, security and justice for the period from 2007 to 2013. While understanding the acute need to adopt the reports by the end of the year in order to allow the procedures for finance allocation to be started this coming 1 January, I believe that programmes of such importance at least deserved a debate in the Chamber.
Since I was not given the opportunity previously, I now take the opportunity to thank all those who worked together with me for over a year and a half: as well as my staff, I thank my colleagues for their work and the officials of the group and the secretariat for their efforts.